JS 44 (Rev. 10/20)                  Case 2:20-cv-06073-PBT
                                                      CIVILDocument
                                                            COVER 1SHEET
                                                                     Filed 12/02/20 Page 1 of 66
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                             COMCAST CORPORATION; COMCAST CABLE COMMUNICATIONS
          CATHY BEAZLEY                                                                                      MANAGEMENT, LLC; COMCAST (CC) OF WILLOW GROVE,; & MICHAEL
                                                                                                             DELCIELLO
    (b)   County of Residence of First Listed Plaintiff                King                                   County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
      Lane J. Schiff , Esquire
      Console Mattiacci Law LLC, 1525 Locust Street, 9th Floor
      Philadelphia, PA 19102 215-545-7676
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                          of Business In This State

    2   U.S. Government                      4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                            Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                       462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                 Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                                Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                                 (specify)                  Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. §2000e, et seq. (“Title VII”); 43 P.S. §951, et seq. (“PHRA”), Phila. Code §9-1101, et seq. (“PFPO”).
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff brings this action against her former employers for unlawful discrimination, retaliation and harassment.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                              excess of $75,000                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
December 2, 2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                   JUDGE                           MAG. JUDGE
                             Case 2:20-cv-06073-PBT
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    12/02/20 Page 2 of 66
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        %RWKHOO:DVKLQJWRQ
Address of Plaintiff: ______________________________________________________________________________________________
                                       -RKQ).HQQHG\%RXOHYDUG3KLODGHOSKLD3$
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      
DATE: __________________________________                     __________________________________________
                                                                       ___
                                                                        _____
                                                                           ____
                                                                              ____
                                                                              ___
                                                                              __ ________
                                                                                       ___                                                 314179
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                            orn
                                                                             rnney
                                                                                ey-at-La
                                                                                      L w / Pro SSe Plaintiff                                 Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

          Lane J. Schiff, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      //2020
DATE:__________________________________                     __________________________________________
                                                                        __
                                                                         ___
                                                                           _____________                                                   314179
                                                                                                                               __________________________________
                                                                         Attorney-at-Law
                                                                              ney-a
                                                                                  at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
          Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 3 of 66


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                      CASE MANAGEMENT TRACK DESIGNATION FORM
          CATHY BEAZLEY                                                       CIVIL ACTION
                               PLAINTIFF,
                         v.
  COMCAST CORPORATION; COMCAST CABLE
  COMMUNICATIONS MANAGEMENT, LLC, COMCAST (CC)
  WILLOW GROVE, & MICHAEL DELCIELLO                                           NO.
                                    DEFENDANTS.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus- Cases brought under 28 U.S.C.§ 2241 through§ 2255.                                ( )
(b) Social Security- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management- Cases that do not fall into any one of the other tracks.                    ( X)

 December 2, 2020
                                                                        Plaintiff, Cathy Beazley
Date                                  Attori�                            Attorney for
   (215) 545-7676                    (215) 405-2964                   schiff@consolelaw.com


Telephone                              FAX Number                        E-Mail Address


(Civ. 660) 10/02
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 4 of 66




                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

_________________________________________
CATHY BEAZLEY                             :
Bothell, Washington                       :               CIVIL ACTION NO.
                                          :
                         Plaintiff,       :
                                          :
              v.                          :
                                          :
COMCAST CORPORATION; COMCAST              :
CABLE COMMUNICATIONS                      :
MANAGEMENT LLC; COMCAST (CC) OF :
WILLOW GROVE; & MICHAEL                   :
DELCIELLO                                 :
1701 John F. Kennedy Boulevard            :
Philadelphia, PA 19103                    :
                                          :               JURY TRIAL DEMANDED
                                          :
                                          :
                         Defendants.      :
_________________________________________ :

                              CIVIL ACTION COMPLAINT

I.     INTRODUCTION

       Plaintiff, Cathy Beazley, brings this action against her former employers, Comcast

Corporation, Comcast Cable Communications Management, LLC, and Comcast (CC) of Willow

Grove and against Michael DelCiello, her former second level supervisor, for invidious and

unlawful sex discrimination, retaliation, and harassment, which culminated with the termination

of her employment. Defendants’ actions violated Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e, et seq. (“Title VII”), the Pennsylvania Human Relations Act, as

amended, 43 P.S. §951, et seq. (hereinafter “PHRA”), and the Philadelphia Fair Practices

Ordinance, as amended, Phila. Code §9-1101, et seq. (“PFPO”).         Plaintiff seeks damages,

including back-pay, front-pay, compensatory, punitive, costs and attorneys’ fees, and all other
            Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 5 of 66




relief that this Court deems appropriate.

II.    PARTIES

       1.       Plaintiff, Cathy Beazley, is an individual and a citizen of the State of Washington.

She resides in Bothell, Washington.

       2.       Defendant Comcast Corporation is a corporation with a principal place of

business at 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania 19103.

       3.       Defendant Comcast Cable Communications Management, LLC is limited liability

company with a principal place of business at 1701 John F. Kennedy Boulevard, Philadelphia,

Pennsylvania 19103.

       4.       Defendant Comcast (CC) of Willow Grove is a company with a principal place of

business at 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania 19103.

       5.       At   all   times   material   hereto,   Comcast     Corporation,    Comcast     Cable

Communications Management, LLC, and Comcast (CC) of Willow Grove (collectively referred

to as “Comcast”) collectively constituted Plaintiff’s employers under the joint and/or single

employer doctrine. Upon information and belief, Comcast shared common management, had

interrelated operations, and collectively controlled Plaintiff’s job duties and responsibilities.

       6.       At all times material hereto, Comcast acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment

with Comcast and in furtherance of Comcast’s business.

       7.       Defendant Michael DelCiello (hereinafter “DelCiello”) is an employee of

Comcast and holds the position of Senior Vice President, Business Development, Strategic

Planning & Development. At all times relevant hereto, DelCiello was Plaintiff’s second level

supervisor.



                                                  2
              Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 6 of 66




         8.       DelCiello is an individual and a citizen of the Commonwealth of Pennsylvania.

He resides in Berwyn, Pennsylvania.

         9.       At all times material hereto, DelCiello willfully and knowingly committed, aided,

abetted, incited, compelled and/or coerced Comcast’s unlawful conduct as complained of herein.

         10.      At all times material hereto, Comcast was an employer within the meanings of the

Title VII, PHRA, and PFPO.

         11.      At all times material hereto, Plaintiff was an employee within the meanings of the

Title VII, PHRA, and PFPO

         12.      At all times material hereto, DelCiello was subject to and liable under the PHRA

and PFPO.

III.     JURISDICTION AND VENUE

         13.      The causes of action that form the basis of this matter arise under VII, the PHRA,

and PFPO.

         14.      The District Court has jurisdiction over Count I (Title VII), pursuant to 28 U.S.C.

§1331.

         15.      The District Court has jurisdiction over Count II (PHRA) and Count III (PFPO)

pursuant to 28 U.S.C. §1332 since the amount in controversy in the present action exceeds the

sum or value of seventy five thousand dollars ($75,000), exclusive of interests and costs, and

where there exists complete diversity of citizenship, as Plaintiff is a citizen of the State of

Washington and Defendants are not citizens of the State of Washington.

         16.      The District Court additionally has supplemental jurisdiction over Counts II and

III pursuant to 28 U.S.C. §1367.




                                                   3
            Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 7 of 66




          17.   Venue is proper in the District Court pursuant to 28 U.S.C. §1391(b) and 42

U.S.C. §2000e-5.

          18.   On or about November 29, 2018, Plaintiff filed a Complaint with the

Pennsylvania Human Relations Commission (“PHRC”), cross filed with the Equal Employment

Opportunity Commission (“EEOC”).          Attached hereto, incorporated herein, and marked as

Exhibit “A” is a true and correct copy of the PHRC Complaint (with personal identifying

information redacted).

          19.   On or about February 28, 2019, Plaintiff filed a Second Complaint with the

PHRC, cross filed with the EEOC. Attached hereto, incorporated herein, and marked as Exhibit

“B” is a true and correct copy of the PHRC Complaint (with personal identifying information

redacted).

          20.   On or about June 26, 2019, Plaintiff filed a Third Complaint with the PHRC,

cross filed with the EEOC. Attached hereto, incorporated herein, and marked as Exhibit “C” is a

true and correct copy of the PHRC Complaint (with personal identifying information redacted).

          21.   On September 10, 2020, the EEOC issued to Plaintiff a Notice of Right to Sue.

Attached hereto, incorporated herein, and marked as Exhibit “D” is a true and correct copy of

this notice (with minor redactions for purposes of electronic filing of confidential/identifying

information).

          22.   Plaintiff is filing this complaint within ninety (90) days from her receipt of this

notice.

          23.   Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.




                                                 4
          Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 8 of 66




IV.    FACTUAL ALLEGATIONS

       24.       Plaintiff was employed by Comcast from on or about June 5, 2017 until on or

about June 19, 2019.

       25.       Plaintiff held the position of Director of Strategic Business Development.

       26.       Plaintiff consistently performed her job duties in a highly competent manner.

       27.       Plaintiff reported to Joshua Goldberg, Vice President of Strategic Development.

Goldberg reported to DelCiello.

       28.       In or about late November 2017, while on a business trip with DelCiello,

DelCiello invited Plaintiff to go with him to a “burlesque show,” which is a bar with scantily

clad females performing on stage, at a nightclub.

       29.       Plaintiff was offended and denied the request.

       30.       In or about late 2017, on two (2) occasions during meetings in DelCiello’s office,

he presented Plaintiff with photos of high-level male executives at Comcast, and asked Plaintiff

about her attraction to those individuals. Plaintiff refused to answer and told him that she would

never date a married man.

       31.       DelCiello informed Plaintiff that he tracks his wife via GPS and showed Plaintiff

how he did so.

       32.       In or about early January 2018, DelCiello stated that he would not complete a

certain project with Plaintiff unless it was on a Friday night over a bottle of wine.

       33.       In or about mid-January 2018, DelCiello was asked if he had any announcements

to present at an upcoming meeting, DelCiello responded that he would like to announce that

Plaintiff was pregnant. Plaintiff was not pregnant.




                                                  5
          Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 9 of 66




       34.     Plaintiff repeatedly rebuffed DelCiello’s efforts to engage in a personal

relationship with her.

       35.     In or about April 2018, during a meeting, DelCiello told a Director of Business

Development at Amazon, that Plaintiff would do anything for money.

       36.     In or about late April 2018, DelCiello threatened to remove a portion of Plaintiff’s

job duties and responsibilities if he found out that Plaintiff was looking to leave Comcast’s

Philadelphia office.

       37.     In or about May 2018, Plaintiff found DelCiello alone in her office with the door

closed. DelCiello offered no explanation for his actions.

       38.     When Plaintiff commenced employment, Comcast provided her with a

refurbished Apple computer and iPhone. DelCiello instructed Plaintiff to connect her personal

iCloud account to her work computer and work cell phone.           iCloud is a storage and cloud

computing service that enables users to store information and data on their phone.

       39.     Throughout early to mid-2018, Plaintiff’s personal and professional work devices,

accounts, and information were accessed without authorization.        For example, and without

limitation:

               a.        Plaintiff received notification that a Tinder account, which is a dating

       application, was attempting to be set up with her work cell phone number.

               b.        While traveling for work, Plaintiff’s work cell phone service was

       disconnected.

               c.        Calendar invitations and emails were deleted from Plaintiff’s work

       computer, resulting in her missing work meetings and emails.




                                                 6
        Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 10 of 66




                  d.     Text messages sent from DelCiello to Plaintiff were deleted from

       Plaintiff’s work phone, including the text message where DelCiello invited Plaintiff to

       the burlesque show at a nightclub.

                  e.     Fraudulent LinkedIn profiles were created with Plaintiff’s name and

       employment history.

                  f.     Plaintiff’s iCloud account and LinkedIn account were accessed by third

       parties.

                  g.     Plaintiff’s find my iPhone feature on her iPhone, which is a GPS tracking

       application, was remotely turned on after Plaintiff had previously turned off the

       application.

                  h.     Plaintiff’s employee network account credentials were used to access

       documents on sites developed and administered by DelCiello.

                  i.     Remote access to Plaintiff’s computer was turned on.

       40.        Plaintiff believes and therefore avers that DelCiello was the individual who

accessed her personal and professional information and accounts without authorization.

       41.        In or about June 2018, Plaintiff reported the security breaches to her personal and

work accounts to Comcast.

       42.        In or about June and July 2018, Plaintiff complained to Nicole Chisolm, Senior

Director, Human Resources, on multiple occasions regarding DelCiello. Plaintiff complained

that DelCiello was subjecting her to sex discrimination, including impermissibly accessing her

personal and work accounts.




                                                   7
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 11 of 66




       43.      Plaintiff complained that she believed DelCiello was treating her unlawfully

because he wanted to have a personal relationship with her, and because Plaintiff had rebuffed

his advances.

       44.      Comcast failed to take appropriate remedial or preventative action in response to

Plaintiff’s complaints.

       45.      In or about September 2018, after Comcast installed a security camera in

Plaintiff’s office, DelCiello instructed Plaintiff to move to a new office. The new office did not

have a security camera and was in DelCiello’s direct line of sight.

       46.      DelCiello made this request even though Comcast had a moratorium on

employees moving offices at that time.

       47.      On or about September 7, 2018, Plaintiff applied for an open Executive Director,

Strategy and Business Operations position. This position constituted a promotion.

       48.      In or about early October 2018, when DelCiello learned that Plaintiff had applied

for the promotion, he stated to Plaintiff that he hopes she is not trying to get away from

something.

       49.      On or about October 4, 2018, Chisolm informed Plaintiff that DelCiello

approached her and demanded to know what position Plaintiff was pursuing.

       50.      Around that time, DelCiello told Plaintiff that he would like to live a life of crime,

that it would be so easy and thrilling, that he could make so much money, and that he could open

some offshore accounts in the Cayman Islands.

       51.      In or about October 2018, Plaintiff again complained to Chisholm on multiple

occasions regarding DelCiello’s sex discriminatory and retaliatory conduct toward Plaintiff and

that the security of her accounts was still not resolved.



                                                  8
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 12 of 66




       52.     Comcast failed to take appropriate and corrective remedial action.

       53.     As a result of Comcast’s failure, Plaintiff continued to be subjected to

discrimination, harassment, and retaliation.

       54.     In or about late October 2018, Comcast removed from her responsibility a

significant project on which she was working. The project was assigned to a less qualified male

employee, Premal Shah, Director of Strategic Development.

       55.     On or about November 26, 2018, Comcast failed to promote Plaintiff to Executive

Director, Strategy and Operations position.

       56.     Comcast offered no explanation, including the selection criteria, as to why

Comcast made the decision.

       57.     Comcast promoted a less qualified individual.

       58.     Plaintiff’s personal and professional work devices, accounts, and information

continued to be accessed without authorization. For example, and without limitation:

               a.     Plaintiff’s iCloud account, bank account, and LinkedIn account were

       accessed by third parties.

               b.     On or about October 29, 2018, DelCiello told Plaintiff that she should

       report her concerns of unlawful activity to William J.T. Strahan, Executive Vice

       President, Human Resources. The following day, Plaintiff’s personal LinkedIn account

       was following Strahan.

               c.     At or around that time, Plaintiff received notification from LinkedIn that

       someone logged onto her account from Comcast.

               d.     Plaintiff’s two step verification for her personal wireless internet account,

       which provides added security, was removed.



                                                9
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 13 of 66




               e.     Plaintiff discovered a hidden folder on her computer that contained work

       related documents, including calendar invitations and emails, that had been deleted on her

       work computer.

               f.     Plaintiff’s employee credentials were used to access confidential

       documents and information unrelated to Plaintiff’s work, making it incorrectly appear to

       other employees that Plaintiff was improperly seeking out and viewing these items.

       59.     Plaintiff believes and therefore avers that DelCiello was the individual who

accessed her personal and professional information and accounts without authorization.

       60.     On or about November 26, 2018, Plaintiff complained to Delaney Huffman,

Senior Employee Relations Specialist regarding the discriminatory and retaliatory conduct to

which she was being subjected.

       61.     On or about November 29, 2018, Plaintiff filed a Complaint with the

Pennsylvania Human Relations Commission, attached hereto as Exhibit A.

       62.     On or about November 29, 2018, Plaintiff informed Comcast, including Goldberg,

DelCiello, Chisholm, and Huffman, that she filed a Complaint with the PHRC.

       63.     Comcast failed to take appropriate remedial and corrective action.

       64.     As a result of Comcast’s failure, Plaintiff continued to be subjected to

discrimination, harassment, and retaliation.

       65.     Comcast excluded Plaintiff from meetings and assigned her administrative tasks.

       66.     On or about December 3, 2018, Comcast falsely accused Plaintiff of violating

Comcast’s Code of Conduct and travel policy.

       67.     Plaintiff’s personal and professional work devices, accounts, and information

continued to be accessed without authorization. For example, and without limitation:



                                               10
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 14 of 66




               a.      On numerous occasions, documents and files were shuffled around in

       Plaintiff’s office, her personal belongings were sifted through, and her locked desk had

       been opened and accessed.

               b.      In or about January 2019, Plaintiff learned that Comcast had a second

       iPhone registered in her name which was not in Plaintiff’s possession.

               c.      In or about late January 2019, Plaintiff was told that Comcast had a second

       apple computer assigned to her which was not in Plaintiff’s possession.

               d.      Plaintiff’s corporate credentials were impermissibly used to log in and

       delete Plaintiff’s positive 2017 performance review and her 2018 performance self-

       assessment detailing her accomplishments over the past year.

       68.     On or about January 25, 2019, Plaintiff complained to Harrison Lee, Employee

Relations, and Huffman about the continued sex discrimination and retaliation to which she was

being subjected, including that she “continue[d] to experience suspicious activity” in her office

and in her personal and professional devices, has been treated in a “hostile and dismissive”

manner, and has been excluded “from importing meetings.”

       69.     On or about January 28, 2019, Comcast informed Plaintiff the cybersecurity and

information technology investigation into the unauthorized access to her systems and documents

by someone using her corporate credentials was closed and that Comcast could not or would not

identify the perpetrator.

       70.     On or about January 30, 2019, in a meeting with Lee and Huffman, Plaintiff was

told that the investigation into her sex discrimination and retaliation complaints was closed, and

that Comcast could not validate the concerns regarding DelCiello or confirm that any of the

incidents outlined in her complaint actually took place.



                                                11
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 15 of 66




       71.     On or about February 4, 2019, Plaintiff received a negative year-end performance

review, stating that she was “not meeting expectations” and was rated as “Off Track.” This

performance review was unjustified.

       72.     On or about February 20, 2019, Plaintiff emailed Goldberg, DelCiello, Chisolm,

Huffman, and Lee complaining of sex discrimination and retaliation.

       73.     On or about February 27, 2019, Plaintiff received a significantly smaller annual

bonus than she had received in the previous year.

       74.     On February 28, 2019, Plaintiff filed a second Complaint with the PHRC,

attached hereto as Exhibit B.

       75.     On February 28, 2019, Plaintiff informed Comcast, including Goldberg,

DelCiello, Chisolm, Huffman, and Lee, that she filed the Complaint.

       76.     Comcast failed to take appropriate remedial or preventative action in response to

her complaints.

       77.     As a result of Comcast’s failure, Plaintiff continued to be subjected to

discrimination, harassment, and retaliation.

       78.     As a result of the continued harassment, Plaintiff complained again to Comcast in

or about March 2019 and April 2019.

       79.     On or about April 18, 2019, Comcast placed Plaintiff on a thirty (30) day

Coaching Plan. Plaintiff’s performance did not warrant a Coaching Plan.

       80.     In or about April 2019, Comcast removed another significant project on which

Plaintiff was working. Comcast assigned the project to Shah.

       81.     On or about May 20, 2019, Plaintiff was placed on a thirty (30) day Performance

Improvement Plan (“PIP”). Plaintiff’s performance did not warrant a PIP.



                                               12
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 16 of 66




       82.     On or about June 3, 2019, Plaintiff applied for the posted role of Executive

Director, Business Development within the Strategic Development team. This position

constituted a promotion.

       83.     On or about June 4, 2019, Comcast denied Plaintiff’s application. Comcast stated

that Plaintiff was “not eligible to transfer internally while [Plaintiff was] on a performance

improvement plan.”

       84.     Shortly before this, on May 2, 2019, Plaintiff’s apartment was broken into at 5:30

P.M., while was on a conference call at work.

       85.     When Plaintiff arrived home following the break-in, her underwear, which was in

a suitcase near the door, was removed and placed in the kitchen.

       86.     Plaintiff subsequently viewed video surveillance from the lobby of her apartment

building on May 2, 2019. The surveillance showed a man, who strongly resembles DelCiello,

exiting the elevator in the lobby of Plaintiff’s apartment building shortly after the break-in.

       87.     Plaintiff believes and therefore avers that DelCiello was the individual who broke

into her apartment.

       88.     On June 5, 2019, Plaintiff sent a written complaint to Comcast, stating, “in

connection with the recent break-ins to my apartment, there is video footage. I have serious

concerns that the person shown in the video is Michael DelCiello. I am petrified by this fact.”

       89.     On June 19, 2019, Comcast terminated Plaintiff’s employment, effective

immediately.

       90.     Comcast alleges that Plaintiff was terminated for making her June 5, 2019

complaint.




                                                 13
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 17 of 66




       91.    Plaintiff’s engaging in protected activity was a determinative and motivating

factor in the decision to terminate her employment.

       92.    Plaintiff’s engaging in protected activity was a determinative and motivating

factor in the decision not to promote her to the position of Executive Director, Strategy and

Operations.

       93.    Plaintiff’s engaging in protected activity was a determinative and motivating

factor in the decision not to promote her to the position of Executive Director, Business

Development within the Strategic Development Team.

       94.    Plaintiff’s engaging in protected activity was a determinative and motivating

factor in the retaliatory and harassing treatment alleged herein, including, without limitation,

accessing her personal and work devices, accounts, information, and property without

authorization, removing her work responsibilities, issuing her a performance rating of “Off

Track”, reducing her annual bonus, placing her on a Coaching Plan, and placing her on a PIP.

       95.    Plaintiff’s sex was a determinative and motivating factor in the decision to

terminate her employment.

       96.    Plaintiff’s sex was a determinative and motivating factor in the discriminatory and

harassing treatment outlined herein, including, without limitation, accessing her personal and

work devices, accounts, information, and property without authorization, removing her work

responsibilities, issuing her a performance rating of “Off Track”, reducing her annual bonus,

placing her on a Coaching Plan, and placing her on a PIP.

       97.    Comcast’s conduct would dissuade a reasonable employee from making

complaints.




                                               14
           Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 18 of 66




       98.     Comcast failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective and/or remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

       99.     Plaintiff was subjected to severe and/or pervasive conduct that interfered with her

ability to perform her job duties and was not welcomed by Plaintiff, thereby creating a hostile

work environment.

       100.    The conduct to which Plaintiff was subjected was so severe and/or pervasive that

a reasonable person in Plaintiff’s position would find the work environment to be hostile and/or

abusive.

       101.    At all times material hereto, DelCiello willfully and knowingly committed, aided,

abetted, incited, compelled and/or coerced Comcast’s unlawful conduct as complained of herein

       102.    As a direct and proximate result of the discriminatory conduct of Defendants,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures.

       103.    Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of the unlawful behavior complained of herein unless and until this

Court grants the relief requested herein.

       104.    In connection with the discrimination, retaliation, and harassment to which

Plaintiff was subjected, management level officials personally acted with malice or reckless

indifference to Plaintiff’s rights, thereby warranting the imposition of punitive damages.




                                                15
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 19 of 66




                                        COUNT I – Title VII

        105.     Plaintiff incorporates herein by reference the paragraphs above, as if set forth

herein in their entirety.

        106.     By committing the foregoing acts of discrimination, retaliation, and harassment

against Plaintiff, Defendants violated Title VII.

        107.     Defendants acted with malice or a reckless indifference to Plaintiff’s rights,

thereby warranting the imposition of punitive damages.

        108.     As a direct and proximate result of Defendants’ violations of Title VII, Plaintiff

has suffered the injuries, damages, and losses set forth herein.

        109.     Plaintiff has incurred and is entitled to all costs and reasonable attorneys’ fees

incurred as a result of the unlawful behavior complained of herein.

        110.     No previous application has been made for the relief requested herein.

                                         COUNT II – PHRA

        111.     Plaintiff incorporates herein by reference the paragraphs above, as if set forth at

length herein.

        112.     By committing the foregoing acts of discrimination, retaliation and harassment

against Plaintiff, Defendants violated the PHRA.

        113.     As a direct and proximate result of Defendants’ violation of the PHRA,

Plaintiff has sustained the injuries, damages, and losses set forth herein.

        114.     Plaintiff has incurred and is entitled to all costs and reasonable attorneys’ fees

incurred as a result of the unlawful behavior complained of herein.

        115.     No previous application has been made for the relief requested herein.




                                                    16
         Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 20 of 66




                                       COUNT III – PFPO

        116.    Plaintiff incorporates herein by reference the paragraphs above, as if set forth

herein in their entirety.

        117.    By discriminating, retaliating, and harassing Plaintiff, Defendants violated the

PFPO.

        118.    Said violations warrant the imposition of punitive damages.

        119.    As a direct and proximate result of Defendant’s violation of the PFPO, Plaintiff

has suffered the injuries, damages, and losses set forth herein.

        120.    Plaintiff has incurred and is entitled to reasonable costs and attorneys’ fees

incurred as a result of the unlawful behavior complained of herein.

        121.    No previous application has been made for the relief requested herein.



                                              RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ improper conduct, and specifically prays that the Court grant the following relief to

the Plaintiff by:

        a.      declaring the acts and practices complained of herein to be a violation of Title

VII;

        b.      declaring the acts and practices complained of herein to be a violation of the

PHRA;

        c.      declaring the acts and practices complained of herein to be in violation of the

PFPO;

        d.      enjoining and restraining permanently the violations alleged herein;



                                                 17
             Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 21 of 66




        e.       awarding Plaintiff back-pay;

        f.       awarding Plaintiff front-pay;

        g.       awarding interest;

        h.       awarding compensatory damages to Plaintiff for past and future emotional upset

and pain and suffering;

        i.       awarding punitive damages;

        j.       awarding Plaintiff the costs of this action, together with reasonable attorneys’

fees;

        k.       awarding Plaintiff such other damages as are appropriate under Title VII, the

PHRA, and PFPO; and

        l.       granting such other and further relief as this Court deems appropriate.



                                                 CONSOLE MATTIACCI LAW, LLC



 Date: December 2, 2020                By:       _________________________
                                                 STEPHEN G. CONSOLE
                                                 LANE J. SCHIFF
                                                 ANNA NORMAN
                                                 1525 Locust Street
                                                 Philadelphia, PA 19102
                                                 (215) 545-7676
                                                 (856) 545-8211 (fax)

                                                 Attorneys for Plaintiff,
                                                 Cathy Beazley




                                                   18
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 22 of 66




 EXHIBIT A
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 23 of 66




          REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 24 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 25 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 26 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 27 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 28 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 29 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 30 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 31 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 32 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 33 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 34 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 35 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 36 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 37 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 38 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 39 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 40 of 66




                            REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 41 of 66




  EXHIBIT B
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 42 of 66




           REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 43 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 44 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 45 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 46 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 47 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 48 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 49 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 50 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 51 of 66




                             REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 52 of 66




  EXHIBIT C
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 53 of 66




          REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 54 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 55 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 56 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 57 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 58 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 59 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 60 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 61 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 62 of 66
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 63 of 66




                             REDACTED
Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 64 of 66




 EXHIBIT D
                           Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 65 of 66
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Cathy Beazley                                                                 From:    Philadelphia District Office
        c/o Console Mattiacci Law, 1525 Locust Street                                          801 Market Street
        Philadelphia, PA 19102                                                                 Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung,
 17F-2020-60003                                          State, Local and Tribal Program Manager                       (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                          On behalf of the Commission




                                                                                                                              9/10/2020

 Enclosures(s)                                                         Jamie R. Williamson,                                   (Date Mailed)
                                                                         District Director
 cc:
               Lane Schiff Esq.
               (Charging Party Attorney)

               Comcast Corporation
               Margaret M. McDowell Esq.
               (Respondent Attorney)
              Case 2:20-cv-06073-PBT Document 1 Filed 12/02/20 Page 66 of 66




cc:   (Sent by e-mail only: schiff@consolelaw.com; margaret.mcdowell@morganlewis.com)

      Lane Schiff Esq.
      Console Mattiacci Law
      1525 Locust Street
      Philadelphia, PA 19102
      schiff@consolelaw.com

      Margaret M. McDowell Esq.
      Morgan Lewis & Bockius LLP
      1701 Market Street
      Philadelphia, PA 19103
      margaret.mcdowell@morganlewis.com
